PER CURIAM.


Attorney disciplinary proceeding; attorney’s license revoked.

On February 17, 1982, the Board of Attorneys Professional Responsibility (Board) filed a complaint alleging that Philip D. Schnorbach, an attorney licensed to practice law in Wisconsin since June of 1952, and who resides in California, was charged and convicted in U.S. district court for the central district of California of 18 counts of mail fraud in connection with a scheme he devised to defraud investors in a fund established by him for the purpose of buying and selling commodity futures contracts. He was convicted of mailing various false financial statements and other documents and sentenced to pay a $1,000 fine, to serve five years’ probation, to make restitution of a sum not to exceed $25,000 in proportionate shares to the investor victims of the fraud and to contribute 250 hours of service on behalf of the community. He was also restrained from engaging in stock investments or related financial transactions without permission of the appropriate regulatory authorities. It was alleged that *582such conduct involved moral turpitude, in violation of SCR 21.05(1).
We referred the matter to the Hon. James A. Mar-tineau as referee, pursuant to SCR 21.09(4). Although he wrote to the referee indicating his intent to resign from the state bar of Wisconsin, the respondent did not appear at the hearing in this matter. The referee filed his report and recommendation with the court on July 9, 1982, in which he found that the respondent was convicted and sentenced as alleged in the disciplinary complaint and concluded that such conduct violated SCR 21.05(1). The referee recommended that the respondent’s license to practice law in Wisconsin be revoked and that he be ordered to pay the costs of the disciplinary proceeding.
We hereby adopt the findings, conclusions and recommendation of the referee.
It is ordered that the license of Philip D. Schnorbach to practice law in Wisconsin is revoked effective the date of this order.
It is further ordered that Philip D. Schnorbach pay to the Board of Attorneys Professional Responsibility within 60 days of the date of this order the costs of the disciplinary proceeding in the amount of $1,613.05.